UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7427



GARY LEE WELLS,

                                            Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; JAY J.
CLARK,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-97-799)


Submitted:   March 16, 1999                 Decided:   April 5, 1999


Before MOTZ and KING, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


W. David Lloyd, Appellant Pro Se.   Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Lee Wells appeals the magistrate judge’s order denying

him relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the magistrate

judge’s memorandum and order and find no reversible error.      Ac-

cordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the magistrate judge.   See Wells v. At-

torney General of North Carolina, No. CA-97-799 (M.D.N.C. Aug. 28,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2